LEVIN H. CAMPBELL, Circuit Judge,
with whom SELYA, Circuit Judge, joins (dissenting).
I join completely in Judge Selya’s well-reasoned dissent, and write separately only to emphasize further the court’s erroneous reliance (as I see it) on the “futility” exception to the raise-or-waive rule. See ante at 1553-55. As Judge Selya asserts, “[ejven in circuits where courts of appeals had authorized the practice of having magistrates preside at empanelment, no court of appeals had insisted that the practice be followed.” Ante at 1560 (Selya, J., dissenting). Thus, defendants would not have been committing a “futile” act had they asked the district court to preside over voir dire. The court might have declined, but, on the other hand, it might not have.
To appreciate why the futility exception does not apply, it is useful to look at the reasons for that exception. The futility exception to the raise-or-waive rule originated in United States v. Scott, 425 F.2d 55, 57-58 (9th Cir.1970) (en banc). In Scott, the defendant had failed to except to the district court’s instruction that the jury could presume knowledge of a drug’s illegal importation from proof of possession. While the case was pending on appeal, the Supreme Court, in Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57 (1969), ruled that this type of instruction was unconstitutional. The Ninth Circuit then faced the question whether the defendant, who had not excepted to the instruction below, could nevertheless rely on the Supreme Court’s holding in Leary and contest the instruction on appeal.
In holding that defendant could challenge the instruction on appeal, the Ninth Circuit observed that, at the time of his trial, “there was a solid wall of circuit court authority, including [the Ninth Circuit’s] own, sustaining the presumption against constitutional attack.” Scott, 425 F.2d at 57. Given this “solid wall” of authority, “an exception would not have produced any results in the trial court.” Id.
Since the holding in Scott, courts have applied the futility exception in cases where a “a wall of binding authority squarely precludes the trial court from correcting an error in light of an objection.” People of Territory of Guam v. Yang, 850 F.2d 507, 512 n. 8 (9th Cir.1988) (en banc). See also Martone v. United States, 435 F.2d 609, 610-11 (1st Cir.1970) (district court adhered to “solid wall of circuit authority”); Smith v. Estelle, 602 F.2d 694, 708 n. 19 (5th Cir.1979) (state court followed controlling state law); Robinson v. Heilman, 563 F.2d 1304, 1307 (9th Cir.1977) (“instructions correctly stated the controlling law of the Circuit at the time they were given”); United States v. Grant, 489 F.2d 27, 29 (8th Cir.1973) (noting existence of “recent and unequivocal authority in this circuit denying precisely the instruction sought”).
*1562A common thread in the above precedents is that binding authority precludes the district court from correcting its erroneous conduct. Two concerns follow from this proposition. First, since correction is precluded, requiring an objection may only create a perverse incentive for defendants to “burden district courts with repeated assaults on then settled principles out of hope that these principles will later be overturned....” Scott, 425 F.2d at 58. See ante at 1554 (not wanting to encourage “obnoxiously belligerent counsel who, in spite of history, or ignorant thereof, object to everything as a matter of principle, or counsel who are unduly concerned with contentious clients”). Second, when a district court is manifestly without power to grant a defendant’s request, it is unfair to fault the defendant for failing to make that request. See ante at 1554 (not wanting to fault defendants when “no reasonable hope [existed] that they might persuade the Puerto Rico court to jettison its time-saving rule”).
Neither of these concerns is present here. First, no reason exists to fear the creation of an incentive for litigants unreasonably to challenge well-settled rules, because defendants here would not have been challenging any well-settled rule had they asked the district court to preside over jury selection. It is clear that, at all relevant times, Puerto Rico judges not only delegated to magistrates the selection of jurors, but also frequently selected jurors themselves.1 It lay within the judge’s discretion to do either. No First Circuit precedent, let alone a “solid wall of binding authority,” would have precluded a district court from acquiescing in a request that the court preside instead of a magistrate. Cf., e.g., United States v. Scott, 425 F.2d 55, 57-58 (9th Cir.1970) (en banc) (defendant excused for failing to request jury instruction that would have been contrary to circuit precedent).
Second, as the district court was not without power to entertain the request, no unfairness would result from holding defendants responsible for failing to request that the district court supervise jury em-panelment. Cf, e.g., id. (district court had no power to ignore controlling circuit precedent in choosing jury instruction).
Defendants here would not, moreover, have been acting in an “obnoxiously belligerent” manner even had they demanded (rather than simply requested) that the court preside over jury selection. Judge Selya has already pointed out that this circuit’s Rivera-Sola decision was in the nature of dicta: it would not have been “belligerent” for counsel to have pressed for a different outcome, hoping to persuade this court on appeal to reconsider. And this was the kind of policy issue on which the Supreme Court — having yet to speak— remained, realistically, a beacon of hope. It was thus sensible, and not “obnoxiously belligerent”, for a defendant to ask the district court to select the jurors itself, and, if the court refused, to lodge a respectful objection. In Gomez, astute counsel did just that — a reasonable, not a futile gesture, since a district judge might well have granted the request either to be accommodating or else to avoid an eventual appeal to the Supreme Court on a still open issue, or even just because the district judge was persuaded by the logic of defendant’s argument. There is thus absolutely no unfair*1563ness in requiring counsel to have raised the issue; doing so was no mere futility.
Indeed, unfairness now works the other way. Defendants are receiving a free ride for a mistake (a) that was never called to the attention of the district judge; (b) that the judge could have avoided had he known defendants objected, and (c) that created no tangible harm to any defendant, i.e., no suggestion is made that the magistrate’s empaneling of the jury was marred by some lapse or other blemish that affected the outcome of the trial. As a result of this court’s action, there is the likelihood that, if witnesses have disappeared, one or more defendants convicted in a fair trial will walk free. Even if successfully retried, the expense and the burden on scarce judicial resources are considerable. Our position today simply makes no sense when no one has been able to point to anything that, in a real-world sense, made defendants’ trials unreliable or unfair.
To be sure, this court must, and most assuredly will, uphold the Supreme Court’s Gomez rule in all future cases. But broadcast jail deliveries like this are not required in order to uphold the integrity of that ruling. Rather, today’s ruling constitutes a pointless spinning of wheels that gives certain defendants2 an undeserved, arbitrary windfall at the public’s and the taxpayer’s expense.
Accordingly, I respectfully dissent.

. The majority has sloughed off this dissent by stating simply that "[a]t the time of the panel hearing there was no suggestion in the record, or by counsel, that ... magistrate empaneling was ever departed from.... ” This overstates matters. At oral argument the government's attorney strenuously asserted that magistrate selection was not a universal practice. He noted that in the two Puerto Rico criminal cases he had handled, the judge had personally conducted voir dire and selected the jury. The attorney further noted that out of all the many pending Puerto Rico criminal appeals only eight raised the present issue. The precatory language of the Puerto Rico local rule, merely authorizing a magistrate — in a lengthy list of other permitted functions — to conduct voir dire and select petit juries, conveys no hint that judges were deprived of this function whenever they chose to perform it. Indeed, the notion that Puerto Rico’s seven district judges would have all surrendered their empanelment powers lock, stock and barrel to the district's three magistrates seems so odd that I have difficulty seeing how my colleagues would have believed that to be the case.


. If it is argued that, since Gomez was given a new trial, fairness requires a new trial for these defendants as well, the answer, of course, is that Gomez’s counsel objected while counsel here did not. My colleagues do not suggest retrying the hundreds, perhaps thousands of convicted persons now serving jail terms following trials before juries selected by magistrates. Limiting new trials to those who, like Gomez, raised objections is just as rational — -indeed, I suggest, more rational — than retrying those non-objecting persons (but none others) whose cases were still open when Gomez was decided. This is especially so since federal magistrates today are highly experienced professionals. There is no reason to fear in any of these cases that the magistrate inflicted on a defendant some actual injury that only a new trial can correct. No such contention, indeed, is made. We should not forget that most of the nation’s criminal trials, including capital cases, are tried by state judges whose security of tenure is often less than that of Article III judges — and often less than that of a federal magistrate. This does not, of course, lessen the force of the Supreme Court’s holding that magistrates may not, from here on, preside over jury selection. Still, it suggests that the pre-Gomez practice of permitting magistrates to preside gives little cause for alarm over the quality of the trial process in the ordinary case.